IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ANDREW KUNDRATIC,                          :   No. 74 MAP 2019
                                           :
                   Appellant               :   Appeal from the Order of
                                           :   Commonwealth Court dated August
                                           :   1, 2019 at No. 115 MD 2018
             v.                            :
                                           :
                                           :
SOPHIA CAROL THOMAS, AKA SOPHIA            :
CAROL KUNDRATIC, ARTHUR                    :
SILVERBLATT, ANTHONY LUMBIS, HON.          :
TINA POLACHEK GARTLEY, GARY A.             :
MICHAK IN CARE OF THE ESTATE OF            :
GARY A. MICHAK, C. J. BUFALINO, HON.       :
HAROLD F. WOELFEL JR.,                     :
                                           :
                   Appellees               :


                                    ORDER


PER CURIAM                                              DECIDED: April 22, 2020

     AND NOW, this 22nd day of April, 2020, the order of the Commonwealth Court is

hereby AFFIRMED.